UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4952
GREGORY WAYNE SMITH,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
       for the Northern District of West Virginia, at Elkins.
             Robert E. Maxwell, Senior District Judge.
                           (CR-01-15)

                      Submitted: April 15, 2003

                       Decided: May 5, 2003

          Before KING and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jonathan D. Fittro, Clarksburg, West Virginia, for Appellant. Thomas
E. Johnson, United States Attorney, Sherry L. Muncy, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. SMITH
                             OPINION

PER CURIAM:

   Gregory Wayne Smith appeals his conviction and sentence for pos-
session of a firearm by a convicted felon, in violation of 18 U.S.C.
§ 922(g)(1) (2000), and theft of firearms, in violation of 18 U.S.C.
§ 922(u) (2000). He contends the district court improperly denied his
motions to sever, and improperly enhanced his offense level under the
Sentencing Guidelines for obstruction of justice. We affirm.

   Smith argues joinder of the three firearms offenses for which he
was indicted was not proper under Fed. R. Crim. P. 8. Rule 8(a) pro-
vides that two or more offenses may be charged in the same indict-
ment when the offenses "are of the same or similar character or are
based on the same act or transaction or on two or more acts or trans-
actions connected together or constituting parts of a common scheme
or plan." This court reviews de novo the district court’s refusal to
grant a misjoinder motion to determine whether the initial joinder of
the offenses was proper under Rule 8(a). United States v. Mackins,
315 F.3d 399, 412 (4th Cir. 2003). If joinder was proper, review of
the denial of a motion to sever is for abuse of discretion under Fed.
R. Crim. P. 14. Id. We find joinder was proper, and that the district
court did not abuse its discretion in denying Smith’s motion to sever.

   Smith next contends the district court improperly enhanced his
offense level for obstruction of justice, pursuant to U.S. Sentencing
Guidelines Manual § 3C1.1 (2000). We review for clear error. See
United States v. Self, 132 F.3d 1039, 1041 (4th Cir. 1997). Finding
no error, we affirm.

  Accordingly, we affirm Smith’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED